EXHIBIT 10.2


AMENDED AND RESTATED
CONSOLIDATED PROMISSORY NOTE

$607,100.25 April 11, 1009
Louisville, Kentucky

        WHEREAS, NTS FINANCIAL PARTNERSHIP, a Kentucky general partnership
having an address of 10172 Linn Station Road, Louisville, Kentucky, 40223
(“Lender”) has made certain loans and advances to NTS/VIRGINIA DEVELOPMENT
COMPANY (“NTS/Virginia”), a Virginia corporation having an address of 10172 Linn
Station Road, Louisville, Kentucky 40223 (sometimes referred to hereinafter as
“Borrower”), which loans and advances are evidenced by that certain Consolidated
and Amended and Restated Promissory Note dated January 1, 2009 made by Borrower
payable to the order of Lender in the face principal amount of Eight Hundred
Seventy Thousand One Hundred Dollars ($870,100.00) (the “Consolidated Note”);
and

        WHEREAS, Borrower has, as of the date hereof, paid the outstanding
principal balance of the Consolidated Note down to Six Hundred Seven Thousand
One Hundred Dollars and Twenty Five Cents ($607,100.25); and

        WHEREAS, for the convenience of Borrower and Lender, the parties have
agreed to amend and restate the Note in its entirety hereunder, which amendment
and restatement shall in no manner constitute a satisfaction or novation of the
indebtedness evidenced by the Consolidated Note;

        NOW, THEREFORE, Borrower makes and grants to Lender this Amended and
Restated Consolidated Note (the “Note”) under the following terms:

        FOR VALUE RECEIVED, the undersigned, NTS/VIRGINIA DEVELOPMENT COMPANY
(“NTS/Virginia”), a Virginia corporation having a mailing address of 10172 Linn
Station Road, Louisville, Kentucky 40223 (sometimes referred to herein as
“Borrower”) hereby promises and agrees to pay to the order of NTS FINANCIAL
PARTNERSHIP, a Kentucky general partnership (“Lender”), in lawful money of the
United States of America in immediately available funds at its offices located
at 10172 Linn Station Road, Louisville, Kentucky, 40223, the principal sum of
SIX HUNDRED SEVEN THOUSAND ONE HUNDRED DOLLARS AND TWENTY FIVE CENTS
($607,100.25) (the “Loan”), together with interest on the unpaid balance thereof
accruing at the rate per annum set forth below.

    1.        Interest Rate. The principal balance of the Loan will bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) equal to the sum of
(A) the Index, plus (B) one and three quarters percent (1 ¾ %) per annum. The
Index is the rate of interest per annum equal to LIBOR. “LIBOR” shall mean the
rate per annum determined by the Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1%) (x) the Published
Rate by (y) a number equal to 1.00 minus the percentage prescribed by the
Federal Reserve for determining the maximum reserve requirements with respect to
any eurocurrency funding by banks on such day.

--------------------------------------------------------------------------------

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Lender). The rate of interest charged shall be adjusted as of each
Business Day based on changes in LIBOR without notice to Borrower, and shall be
applicable to the then outstanding balance under the Loan from the effective
date of any such change. If LIBOR applies, all calculations of interest on the
Loan will be computed on the basis of a year of 360 days and paid on the actual
number of days elapsed.

        If Lender determines (which determination shall be final and conclusive)
that, by reason of circumstances affecting the eurodollar market generally,
deposits in dollars (in the applicable amounts) are not being offered to banks
in eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then Lender shall give notice thereof to Borrower.
Thereafter, until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, (a) the availability of LIBOR shall be
suspended, and (b) the interest rate per annum equal to the sum of (A) the Prime
Rate minus (B) three quarters percent (.75%) (the “Base Rate”). The Prime Rate
is the rate publicly announced by PNC Bank National Association (“PNC Bank”)
from time to time as its prime rate; it is not tied to any rate external to PNC
Bank or index and does not necessarily reflect the lowest rate of interest
actually charged by PNC Bank to any particular class or category of customers.
The rate of interest charged shall be adjusted when the Prime Rate changes
without notice to Borrower, and shall be applicable to the then outstanding
balance under the Loan from the effective date of any such change.

        In addition, if, after this date, Lender shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank of comparable agency shall made it unlawful or impossible for
Lender to make or maintain or fund loans bearing interest based on LIBOR, Lender
shall notify Borrower. Upon receipt of such notice, until Lender notifies
Borrower that the circumstances giving rise to such determination no longer
apply, (a) the availability of LIBOR shall be suspended, and (b) the interest
rate for the unpaid balance of the Loan advances shall be converted to the next
Business Day to the Base Rate. For purposes hereof “Business Day” shall mean any
day other than a Saturday or Sunday or a legal holiday on which commercial banks
are authorized or required by law to be closed for business in Louisville,
Kentucky.

        In no event will the rate of interest hereunder exceed the maximum rate
allowed by law.

    2.        Payment Terms. Interest shall be due and payable commencing on the
first day of each month beginning May 1, 2009 until December 31, 2009 on which
date all outstanding principal and accrued interest shall be due and payable in
full (the “Maturity Date”). Payments

- 2 -

--------------------------------------------------------------------------------

received will be applied to charges, fees and expenses (including attorneys’
fees), accrued interest and principal in any order the Lender may choose, in its
sole discretion.

    3.        Late Payments; Default Rate. If a payment is more than 15 days
late, the Borrower shall also pay to the Lender a late charge equal to 5% of the
unpaid portion of the payment or $100, whichever is greater (the “Late Charge”).
Such 15 day period shall not be construed in any way to extend the due date of
any such payment. Upon maturity, whether by acceleration, demand or otherwise,
and at the option of the Lender upon the occurrence of any Event of Default (as
hereinafter defined) and during the continuance thereof, this Note shall bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) which shall be four
percentage points (4%) in excess of the Base Rate in effect from time to time
but not more than the maximum rate allowed by law (the “Default Rate”). The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Note. Both the Late Charge and the Default Rate are imposed as liquidated
damages for the purpose of defraying the Lender’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Lender’s exercise of any rights and remedies hereunder, under the Loan Documents
or under applicable law, and any fees and expenses of any agents or attorneys
which the Lender may employ. In addition, the Default Rate reflects the
increased credit risk to the Lender of carrying a loan that is in default. The
Borrower agrees that the Late Charge and Default Rate are reasonable forecasts
of just compensation for anticipated and actual harm incurred by the Lender, and
that the actual harm incurred by the Lender cannot be estimated with certainty
and without difficulty.

    4.        Prepayment. The indebtedness evidenced by this Note may be prepaid
in whole or in part at any time without penalty or premium.

    5.        Events of Default. The occurrence of any of the following events
will be deemed to be an “Event of Default” under this Note:

               (i)        Borrower fails to make any payment when due hereunder,
or fails to otherwise comply with any term or provision of this Note, and such
failure is not cured within any applicable cure period or fails to comply;

               (ii)        The filing by or against Borrower of any proceeding
in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against Borrower, such proceeding is not dismissed or stayed within
30 days of the commencement thereof);

               (iii)        Any assignment by Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of Borrower;

               (iv)        A judgment or judgments are entered against Borrower,
Borrower defaults in the payment of any other debts or there is a material
adverse change in the financial condition

- 3 -

--------------------------------------------------------------------------------

of Borrower, or the Lender in good faith believes the prospects for repayment of
this Note have been impaired; and

               (v)        Any material statement made to the Lender about
Borrower, or about Borrower’s financial condition, or about any collateral
securing this Note is false or misleading.

Upon the occurrence of an Event of Default: (a) in an Event of Default specified
in clauses (ii) or (iii) above shall occur, the outstanding principal balance
and accrued interest hereunder together with any additional amounts payable
hereunder shall be immediately due and payable without demand or notice of any
kind; (b) if any other Event of Default shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder, at the option of the Lender and without demand or notice of
any kind may be accelerated and become immediately due and payable; (c) at the
option of the Lender, this Note will bear interest at the Default Rate from the
date of the occurrence of the Event of Default; and (d) the Lender may exercise
from time to time any of the rights and remedies available to the Lender under
applicable law.

    6.        Indemnity. The Borrower agrees to indemnify each of the Lender,
each legal entity, if any, who controls, is controlled by or is under common
control with the Lender, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to in this Note whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Borrower, or (b)
arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Note, payment of any amounts hereunder and the
assignment of any rights hereunder. The Borrower may participate at its expense
in the defense of any such auction or claim.

    7.        Miscellaneous. All notices, demands, requests, consents, approvals
and other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth

- 4 -

--------------------------------------------------------------------------------

above or to such other address as any party may give to the other for such
purpose in accordance with this section. No delay or omission on the Lender’s
part to exercise any right or power arising hereunder will impair any such right
or power. The Lender’s rights and remedies hereunder are cumulative and not
exclusive of any other rights or remedies which the Lender may have under other
agreements, at law or in equity. No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Note will
be effective unless made in a writing signed by the Lender, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. The Borrower agrees to pay on demand, to the extent permitted
by law, all costs and expenses incurred by the Lender in the enforcement of its
rights in this Note and in any security therefor, including without limitation
reasonable fees and expenses of the Lender’s counsel. If any provision of this
Note is found to be invalid, illegal or unenforceable in any respect by a court,
all the other provisions of this Note will remain in full force and effect. The
Borrower and all other makers and indorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment. The Borrower
also waives all defenses based on suretyship or impairment of collateral. If
this Notice is executed by more than one Borrower, the obligations of such
persons or entities hereunder will be joint and several. This Note shall bind
the Borrower and its heirs, executors, administrators, successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns; provided, however, that the Borrower may not assign this
Note in whole or in part without the Lender’s written consent and the Lender at
any time may assign this Note in whole or in part.

This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State where the Lender’s office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Lender and the
Borrower determined in accordance with the laws of the State where the Lender’s
office indicated above is located, excluding its conflict of laws rules. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Lender’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Lender from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Lender and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

    8.        Waiver of Jury Trial. The Borrower irrevocably waives any and all
right it may have to a trial by jury in any action, proceeding or claim of any
nature relating to this Note, any documents executed in connection with this
Notice or any transaction contemplated in any of such documents. The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.

- 5 -

--------------------------------------------------------------------------------

        The Borrower acknowledges that it has read and understands all of the
provisions of this Note, including the waiver of jury trial, and has been
advised by counsel as necessary or appropriate.

IN WITNESS WHEREOF, the Borrower and Lender have caused this Amended and
Restated Consolidated Promissory Note to be executed as of the date, month and
year first above written, with the intent to be legally bound hereby.

BORROWER:

NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation

By: /s/ Brian F. Lavin
——————————————
Print Name: Brian F. Lavin
Title: President



LENDER:

NTS FINANCIAL PARTNERSHIP, a Kentucky
general partnership

By: /s/ Gregory A. Wells
——————————————
Print Name: Gregory A. Wells
Title: Executive Vice President



- 6 -